       Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 1 of 19
                                                                                      FILED
                                                                           John E. Triplett, Acting Clerk
                                                                            United States District Court

                                                                       By Crobinson at 8:46 am, Oct 29, 2020




               In the United States District Court
               for the Southern District of Georgia
                       Brunswick Division

    LANNY GRAMMER, individually and
    as the Executor of the Estate
    of Clara Grammer,
                                                     No. 2:19—CV-157
         Plaintiff,

         v.

    MARK EDWARD FERLIN and SAMUEL
    CORNELIUS CHAMBERS,

         Defendants.

                                        ORDER

        Before     the   Court    are   Defendant     Samuel    Chambers’s              and

Defendant Mark Ferlin’s Motions to Dismiss Counts Three and Four

of Plaintiff’s Complaint, dkt. nos. 17, 18. For the reasons stated

below, Defendants’ Motions to Dismiss Counts Three and Four are

GRANTED.

                                    BACKGROUND 1

        This suit centers around Plaintiff Lanny Grammer’s allegation

that Defendant Chambers and Defendant Ferlin wrongfully reduced

the life insurance death benefit of Plaintiff’s deceased wife,



1   For the purposes of ruling on Defendants’ Motions to Dismiss, the Court takes
    Plaintiff’s version of the facts as true. Am. United Life Ins. Co. v. Martinez,
    480 F.3d 1043, 1057 (11th Cir. 2007) (“[W]hen ruling on a motion to dismiss,
    a court must view the complaint in the light most favorable to the plaintiff
    and accept all of the plaintiff's well-pleaded facts as true.”).
      Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 2 of 19



Clara Grammer (“Mrs. Grammer”), on the eve of her passing.                           Dkt.

No. 1-1 ¶ 13.        Prior to Mrs. Grammer’s passing, Mrs. Grammer was

covered     under    a    group    life   insurance     policy      pursuant    to    her

employment with the Glynn County Board of Education.                      Id. ¶¶ 17,

18.     This group life insurance policy was issued by insurer

Metropolitan Life Insurance Company (“Met”).                        Id. ¶ 18.        Mrs.

Grammer retired in the summer of 2018 after she was diagnosed with

terminal cancer.          Id. ¶¶ 19, 20.          On July 31, 2018, in light of

Mrs. Grammer’s retirement, Met contacted Mrs. Grammer to inform

her that her group life insurance would not continue, but that she

could port or convert her coverage to a personal policy in the

amount of $189,000—the amount of her coverage at the time of her

retirement.     Id. ¶ 22; id. at 25.

       On   August       18,   2018,   Met       contacted   Mrs.    Grammer    again,

providing the conversion and portability paperwork and informing

Mrs. Grammer that she could request “a local MassMutual financial

professional” to contact her directly to help with the transition.

Id. ¶ 23; id. at 28.              Apparently, MassMutual (“Mass”) purchased

Met (collectively, “Met/Mass”) circa 2016. Id. ¶ 24. The Grammers

contacted Met to avail themselves of that offered assistance, and

in response, Met directed Defendant Ferlin to assist Mrs. Grammer

in the conversion/portability process.                 Id. ¶¶ 25, 26.      Defendant

Ferlin, a Florida resident, was properly licensed to engage in

insurance activities in Georgia and appointed by Met/Mass to act


                                             2
      Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 3 of 19



as its agent in insurance transactions.                Id. ¶¶ 3, 27; id. at 19–

20.     After speaking with the Grammers several times, Defendant

Ferlin directed Defendant Chambers, also a Florida resident, to

travel        to     Georgia         to         oversee       Mrs.        Grammer’s

conversion/portability.         Id. ¶¶ 7, 28.            Defendant Chambers was

licensed to engage in insurance activities in Georgia, but he was

not appointed as an agent for Met/Mass.                Id. ¶ 29; id. at 22–23.

       Without telling the Grammers that Defendant Chambers was not

a Met/Mass agent, Defendant Ferlin arranged for Defendant Chambers

to travel to the Grammers’ home in Brunswick, Georgia, for a

meeting on August 30, 2018.           Id. ¶¶ 30, 31.         Defendant Chambers

met with the Grammers for almost eight hours, discussing the

conversion/portability         of   Mrs.       Grammer’s    coverage     and   other

financial     concerns   the    Grammers       had    regarding   Mrs.    Grammer’s

anticipated passing.       Id. ¶ 33.       Defendant Chambers made numerous

representations during this meeting that he was a Met/Mass agent.

Id. ¶ 34.     Mrs. Grammer told Defendant Chambers that she wanted to

keep the entire $189,000 life insurance policy in force, and

Defendant Chambers represented that the entire $189,000 would

indeed be converted.       Id. ¶¶ 35, 36.            Defendant Chambers had Mrs.

Grammer sign an incomplete form for the conversion/portability and

told her that he would fill in the rest later. Id. ¶ 36. Plaintiff

alleges that during this meeting, Defendant Chambers sold an

additional individual insurance policy to Plaintiff, which was


                                           3
   Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 4 of 19



unnecessary and solely for Defendant Chambers’s financial benefit.

Id. ¶¶ 38–40.

     According to the Complaint, Defendant Chambers incorrectly

completed the conversion paperwork in the following ways: he

misstated Mrs. Grammer’s income, her designated beneficiaries, and

the amounts of death benefit to go to those beneficiaries; he also

reduced Mrs. Grammer’s death benefit from $189,000 to $39,000,

which   was   contrary    to    her    express   wishes.        Id.   ¶¶   41–43.

Ultimately, Defendant Ferlin submitted this erroneous paperwork to

Met/Mass    without   raising    any    questions     as   to   the   errors   or

suspicious reduction in death benefit.           Id. ¶ 44.

     Plaintiff, individually and as the executor of Mrs. Grammer’s

estate, filed this suit in the Glynn County Superior Court on

November 7, 2019.        See id. at 3 (the “Complaint”).              Plaintiff

alleges    four   substantive    claims     against    Defendants—negligence

(Count 1), gross negligence (Count 2), deceptive trade practices

(Count 3), and unfair business practices (Count 4)—along with

claims for punitive damages and attorney’s fees.                 Id. ¶¶ 53–76.

Defendants jointly removed the case to this Court on December 13,

2019.     See Dkt. No. 1 at 1.         Defendants then filed the present

motions seeking dismissal of Counts 3 and 4 (the “Motions”) on

February 20, 2020.       Dkt. Nos. 17, 18.




                                        4
   Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 5 of 19



                                LEGAL STANDARD

       Federal Rule of Civil Procedure 8(a)(2) requires that a

pleading contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                  While this pleading

standard does not require “detailed factual allegations,” “labels

and conclusions” or “a formulaic recitation of the elements of a

cause of action will not do.”            Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)).    In order to withstand a motion to dismiss under Federal

Rule   of   Civil   Procedure    12(b)(6),      “a    complaint    must      contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’”              Id. (quoting Twombly, 550

U.S. at 570).       A complaint is plausible on its face when “the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference    that    the       defendant    is    liable      for   the

misconduct alleged.”      Id.

       It is important to note that while the factual allegations

set forth in the complaint are to be considered true at the motion

to dismiss stage, the same does not apply to legal conclusions set

forth in the complaint.         Sinaltrainal v. Coca–Cola Co., 578 F.3d

1252, 1260 (11th Cir. 2009) (citing Iqbal, 556 U.S. at 678).

“Threadbare    recitals   of    the   elements       of   a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                    Iqbal,

556 U.S. at 678.       The court need not “accept as true a legal


                                         5
     Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 6 of 19



conclusion couched as a factual allegation.”                Twombly, 550 U.S. at

555.

       Lastly, the Court notes that exhibits attached to pleadings

become part of a pleading.        Fed. R. Civ. P. 10(c).           Consequently,

a court may consider documents attached to a complaint as exhibits

in resolving a motion to dismiss without converting the motion to

one for summary judgment.        Taylor v. Appleton, 30 F.3d 1365, 1368

n.3 (11th Cir. 1994)

                                  DISCUSSION

       Defendants’ respective Motions set forth the same arguments

and will therefore be addressed in tandem.                  Compare Dkt. No. 17

with Dkt. No. 18.        To start, the Court notes that Plaintiff has

consented to dismissal of Count 3—the deceptive trade practices

claim.    See Dkt. No. 21 at 5.      Count 3 will therefore be dismissed

without further discussion.        However, Plaintiff opposes dismissal

of   Count   4—the   unfair      business      practices     claim.     See    id.

Accordingly,      this   Order    will       focus   on   the    sufficiency   of

Plaintiff’s allegations as to Count 4.

       Defendants argue that Count 4—which is brought under the

Georgia    Fair   Business    Practices        Act   (the    “FBPA”)—should    be

dismissed under Rule 12(b)(6) for two reasons. 2                First, Defendants


2 Defendants acknowledged during the October 13, 2020 motions hearing that they

are standing down on their argument as to sufficiency of Plaintiff’s notice
allegations. See Dkt. No. 17 at 7 (arguing that Plaintiff failed to allege
delivery of notice required by O.C.G.A. § 10-1-399(b)).        This Order will
therefore only address Defendants’ remaining two arguments for dismissal.


                                         6
   Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 7 of 19



argue that insurance transactions are exempt from the FBPA, and

Plaintiff’s claims are thus exempt because they “relate to an

insurance transaction.”    Dkt. No. 17 at 5–6.      Second, Defendants

argue that the FBPA does not apply to the transaction at hand

because it fails the FBPA’s consumer marketplace requirement.           Id.

at 5–7.    The Court concludes the subject transaction is exempt

from the FBPA and the claim must be dismissed.          Therefore, the

Court need not address Defendants’ consumer marketplace argument.

     Defendants argue that Count 4 should be dismissed because, in

general, “insurance transactions are . . . exempt from the [FBPA].”

Id. at 6 (quoting Deotare v. Wells Fargo Bank, N.A., No. 1:17-cv-

699, 2018 WL 1470897, at *9 (N.D. Ga. Mar. 26, 2018)).       They point

out that the FBPA specifically exempts from its coverage “[a]ctions

or transactions specifically authorized under laws administered by

or rules and regulations promulgated by any regulatory agency of

this state or the United States.”      Id. (quoting O.C.G.A. § 10-1-

396(1)).    Because   insurance   transactions   “are   subject   to     an

extensive regulatory regime . . . pursuant to Title 33 of the

Georgia Code,” Defendants argue, the transaction at issue in this

case is not covered by the FBPA.       Id. (citing Ferguson v. United

Ins. Co. of Am., 293 S.E.2d 736, 737 (Ga. Ct. App. 1982)).

     Plaintiff argues Defendants’ proposition that “all unfair

business practices occurring during any transaction relating to

insurance are exempt from the FBPA” is too “sweeping.”         Dkt. No.


                                   7
   Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 8 of 19



21 at 6.    Plaintiff directs the Court’s attention to Defendants’

specific acts and omissions alleged in the Complaint and argues

that this specific conduct is not regulated by any state or federal

law.   Id. at 7.   In support of this narrower interpretation of the

FBPA exemption, Plaintiff cites two cases out of the Northern

District of Georgia as being “scrutinous of the exemptions, so

that the[ exemptions] do not swallow the intent of the FBPA.”             Id.

(citing Kitchen v. Ameriquest Mortg. Co., No. 1:04-CV-2750, 2005

WL 6931610 (N.D. Ga. Apr. 29, 2005)); Stroman v. Bank of Am. Corp.,

852 F. Supp. 2d 1366, 1381 (N.D. Ga. 2012)).          In Kitchen, the court

found that although state and federal laws governed the conduct of

mortgage brokers generally, the defendant had not shown “that the

conduct about which Plaintiff complains [wa]s being regulated.”

Id. at 8 (quoting Kitchen, 2005 WL 6931610, at *7). And in Stroman,

the same court held the defendants’ argument “that the FBPA does

not apply to residential mortgage transactions . . . [was] an

overly broad interpretation of the statute’s exemption.”                  Id.

(quoting Stroman, 852 F. Supp. 2d at 1381).

       In the present case, Plaintiff argues the following conduct

violates   the   FBPA   and   is   unregulated   by   insurance   rules   and

regulations: Defendant Ferlin’s “pawn[ing] off his obligations

[on] Defendant Chambers, coordinat[ing] the meeting with [the

Grammers], [and] receiv[ing] and pass[ing] along paperwork which

he had not witnessed the execution of,” as well as Defendant


                                      8
      Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 9 of 19



Chambers’s “negligently fail[ing] to identify that [h]e was not

authorized to transact business with Met Life, represent[ing] that

the    entire    death   benefit      amount   would    be     converted/ported,

allow[ing]      Mrs.   Grammer   to    sign    a    blank    form,    and,   later,

incorrectly fill[ing] in that blank form.”                  Id. (citing Dkt. No.

1-1).     Plaintiff also alleges in his Complaint that Defendants

violated the FBPA by “misrepresent[ing] their affiliation with

Met\Mass,       misrepresent[ing]        the       affiliation       between    the

Defendants, and otherwise ma[king] misrepresentations in violation

of the [FBPA].”        Dkt. No. 1-1 ¶ 66.          Because Defendants had not

identified any specific rules or regulations governing those acts

and omissions, and instead “rely on a blanket statement from a

case,” Plaintiff argues, Defendants failed to meet their burden

and are not entitled to dismissal of Count 4.                 Dkt. No. 21 at 9. 3

       Defendants argue in reply that “Plaintiff[’s] argument is too

narrowly drawn” and point out that Plaintiff “do[es] not cite to

any case in which an action brought under the FBPA was successfully



3 Plaintiff makes two other arguments as to the FBPA exemption, but neither is
availing.   First, Plaintiff argues that the Insurance Code’s regulation of
unfair trade practices applies only to insurance companies, not insurance agents
themselves. See id. at 7. However, as Defendants point out, this is plainly
untrue. See Dkt. No. 25 at 4 (citing O.C.G.A. §§ 33-6-2, 33-6-3, and 33-6-
6(a)); Dkt. No. 28 at 5 n.7, 9.        Second, Plaintiff argues that even if
Defendants’ actions were regulated, the Court should allow this FBPA claim
because, otherwise, there is no remedy available to an injured consumer like
Plaintiff in this situation. Dkt. No. 21 at 9. Plaintiff argues the Insurance
Code’s regulations “only provide[] permissive jurisdiction to the Insurance
Commissioner” such that any remedy is either not available or insufficient.
See id.; Dkt. No. 30 at 3–4. However, the FBPA says nothing about its exemption
applying only where the regulatory framework provides a sufficient remedy. See
O.C.G.A. § 10-1-396(1).


                                         9
      Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 10 of 19



maintained against an insurance agent.”            Dkt. No. 25 at 3; see

also Dkt. No. 28 at 4.       Defendants distinguish Kitchen by arguing

that, in that case, the defendant’s attorney simply failed to

identify how the subject mortgage broker’s actions were regulated—

but here, “there is specific evidence that the conduct complained

of is being regulated.”       Dkt. No. 25 at 3–4 (citing Kitchen, 2005

WL 6931610, at *7).       Thus, Defendants argue, this was not only an

insurance transaction, which generally exempts it from the FBPA,

but the specific conduct alleged is also regulated by the Georgia

Insurance Code and Rules and Regulations.                Id. at 4 (citing

O.C.G.A. § 33-6-1 et seq.; Ga. Comp. R. & Regs. 120-2-1-.01 et

seq.).     Specifically, Defendants point to O.C.G.A. § 33-6-3, which

prohibits insurance agents from engaging in unfair or deceptive

trade acts or practices in the business of insurance; O.C.G.A.

§ 33-6-4, which lists examples of unfair or deceptive practices;

the     Insurance    Commissioner’s     regulation     120-2-11.10,     which

prohibits making or using misleading or unfair statements; and

regulation 120-2-31-.06(2), which requires life insurance agents

to announce the insurance company they represent to prospective

purchasers. 4    Dkt. No. 25 at 4; Dkt. No. 28 at 6–8.         Because these


4 Defendants also argue that O.C.G.A. § 33-23-28 and regulation 120-2-3-.07
regulate Defendants’ alleged conduct, but these rules are inapplicable to
Defendants. See Dkt. No. 28 at 7–9. Section 33-23-28 imposes limitations on
sub-agents’ authority; Plaintiff does not allege that Defendants are subagents.
See O.C.G.A. § 33-23-28; Dkt. No. 1-1. Further, regulation 120-2-3-.07 applies
to resident agents; Defendants are non-resident agents.      See Ga. Comp. R.
& Regs. 120-2-3-.07; Dkt. No. 1-1 at 19, 22.


                                      10
   Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 11 of 19



provisions regulate Defendants’ alleged conduct, Defendants argue,

Count 4 should be dismissed.

     Courts applying Georgia law have taken two main approaches in

determining the expanse of the FBPA exemption.        One line of cases

employs a broad interpretation of the FBPA exemption, holding that

any transaction occurring within a regulated area of activity is

exempt from the FBPA.     See, e.g., Sheppard v. Bank of Am., N.A.,

542 F. App’x 789, 793 (11th Cir. 2013) (holding that the FBPA does

not apply to loan lending and servicing); see also Kuchenmeister

v. HealthPort Techs., LLC, 309 F. Supp. 3d 1342, 1359 (N.D. Ga.

2018) (holding that the FBPA does not apply to medical records

processing because it is an “extensively regulated area[] of the

marketplace”), aff’d, 753 F. App’x 794 (11th Cir. 2018); Cass v.

TitleMax of Ga., Inc., No. 1:17-cv-02479, 2018 WL 1916401, at *8

(N.D. Ga. Apr. 12, 2018) (dismissing FBPA claim because pawn

transactions   are   an   “extensively    regulated    area[]    of      the

marketplace” (quoting Brogdon ex rel. Cline v. Nat’l Healthcare

Corp., 103 F. Supp. 2d 1322, 1336 (N.D. Ga. 2000))), report and

recommendation adopted, No. 1:17-CV-2479, 2018 WL 3688938 (N.D.

Ga. May 16, 2018); Winston v. 360 Mortg. Grp., LLC, No. 1:17-CV-

1186-WSD, 2017 WL 4356918 (N.D. Ga. Oct. 2, 2017) (dismissing FBPA

claim because mortgaging lending and/or servicing transactions are

“regulated areas of activity”); Woodfork v. MidFirst Bank, No.

1:16-cv-01727, 2016 WL 11581821, at *7 (N.D. Ga. Sept. 9, 2016)


                                   11
   Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 12 of 19



(dismissing     FBPA    claim      because   the   FBPA   does    not   apply   to

residential     mortgage      transactions), report         and   recommendation

adopted, No. 1:16-CV-1727, 2016 WL 11581975 (N.D. Ga. Oct. 20,

2016); Wynn v. Nationstar Mortg., LLC, No. 2:17-CV-00010, 2017 WL

8218964, at *5 (N.D. Ga. Apr. 28, 2017) (“[T]he weight of authority

indicates that FBPA claims are not available for foreclosure claims

arising   out   of     the   heavily    regulated    area    of   mortgage   loan

servicing.”), report         and    recommendation    adopted, No.      2:17-CV-

00010, 2017 WL 8218956 (N.D. Ga. June 22, 2017); see also Ne. Ga.

Cancer Care, LLC v. Blue Cross & Blue Shield of Ga., Inc., 676

S.E.2d 428, 434 (Ga. Ct. App. 2009) (comparing the exemption

provision in the Georgia Uniform Deceptive Trade Practices Act to

that in the FBPA and dismissing plaintiff’s claim because “claims

of unfair trade practices in insurance transactions are governed

by the Insurance Code”).

     Another line of cases, spearheaded by Kitchen and Stroman,

favors a narrow interpretation of the FBPA exemption, holding that

the FBPA exempts only specific conduct that is subject to state or

federal regulations. See, e.g., Kitchen, 2005 WL 6931610; Stroman,

852 F. Supp. 2d 1366; Colonial Life & Accident Ins. Co. v. Am.

Fam. Life Assurance Co., 846 F. Supp. 454, 462 (D.S.C. 1994)

(“[C]onduct which is specifically regulated in the Insurance Code—

including false advertising by insurance companies—is exempt from

coverage under the GFBPA.” (emphasis added)) (applying Georgia


                                        12
   Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 13 of 19



law); Brogdon ex rel. Cline v. Nat’l Healthcare Corp., 103 F. Supp.

2d 1322, 1336–37 (N.D. Ga. 2000) (“Plaintiffs’ Complaint contains

allegations about a singular concern: the deficient level of care

provided by Defendants to Plaintiffs. . . . [But the FBPA claim

must be dismissed because] federal and state agencies regulate the

precise    conduct     about     which    Plaintiffs   complain.”        (emphasis

added)); Morris v. Bank of Am., N.A., No. 3:18-CV-157, 2019 WL

1421166, at *3       (W.D.N.C. Mar. 29, 2019) (“[B]ecause the conduct

Plaintiffs complain of—the assessment of banking fees—is regulated

by multiple regulatory agencies, the GFBPA exemption provision

applies” (emphasis added)) (applying Georgia law); Gaylord v.

Ocwen     Loan    Servicing,     LLC,     No.   2:12-CV-00087-WCO,       2013   WL

12291744, at *11 (N.D. Ga. Mar. 27, 2013) (dismissing FBPA claim

because     “[t]he    activities        plaintiff   points     to   as    consumer

transactions       relate   to    deceptive     lending      practices    in    the

servicing and refinancing of mortgages, which is the precise

conduct regulated by the federal and state statutes referenced

above” (emphasis added)).

     In short, the broad interpretation of the FBPA exemption asks

whether the type of transaction at issue is regulated, while the

narrow interpretation asks whether the specific conduct alleged is

regulated.       Many cases (including Ferguson and Deotare, upon which

Defendants rely heavily) do not commit to either interpretation

because they hold that both the transaction and the specific


                                          13
      Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 14 of 19



conduct alleged are regulated.            See, e.g., Ferguson, 293 S.E.2d at

737 (holding that “insurance transactions are among those types of

transactions which are exempt from the [FBPA],” but also finding

that the Insurance Code “specifically defines the activity alleged

in Ferguson’s petition as an unfair or deceptive act or practice”);

Deotare, 2018 WL 1470897, at *9 (holding that “[t]he FBPA does not

apply in extensively regulated areas of the marketplace such as

consumer      banking”    but    also   finding      that   the   UCC    “expressly

regulates [defendant]’s actions and obligations with regard to the

transactions at issue”); Stewart v. SunTrust Mortg., Inc., 770

S.E.2d 892, 898 (Ga. Ct. App. 2015) (“Because the mortgage industry

is regulated and because the specific conduct at issue here is

regulated by the GRMA, [plaintiff]’s FBPA claim fails.” (emphasis

added)); Reese v. Wachovia Bank, N.A., No. 1:08-CV-3461, 2009 WL

10664907, at *2 (N.D. Ga. Feb. 23, 2009) (“The area of mortgage

transactions is regulated by the Truth in Lending Act, the Real

Estate Settlement Procedures Act, and the Georgia Residential

Mortgage Act. Moreover, . . . the specific conduct alleged in this

case is, in fact, regulated.” (emphasis added)); Taylor v. Jacques

(In     re   Taylor),    292    B.R.    434,   440   (Bankr.      N.D.   Ga.   2002)

(“Considering the case law in Georgia which construes the FBPA to

exempt conduct in regulated areas of activity and the parties’

apparent agreement that the conduct at issue is covered by the

federal law . . . , the complaint under the FBPA must be dismissed.”


                                          14
      Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 15 of 19



(emphasis added)); Figueroa v. JP Morgan Chase Bank, N.A., No.

109-CV-1874, 2010 WL 4117032, at *5 (N.D. Ga. Oct. 7, 2010)

(holding that the FBPA “does not apply to residential mortgage

transactions”       but    also   finding    that   “[e]ven      if     [the    narrow

interpretation] is the correct standard, as opposed to the more

general regulation of an industry, Plaintiff’s claims ultimately

go to deceptive lending practices and failure to follow proper

real     estate     transaction     procedures”       which      are     subject     to

regulations as well).

        Like the Ferguson and Deotare line of cases, this case comes

out    the   same   way    regardless   of    whether      the   broad    or    narrow

interpretation is utilized. Count 4 is due to be dismissed because

both the type of transaction and the specific conduct alleged are

regulated.        Defendants’ conduct about which Plaintiff complains

certainly took place in the context of an insurance transaction.

It is not the case, as Plaintiff contends, that Defendants are

simply “tortfeasors who happen to be insurance agents” and whose

acts and omissions “go far beyond a simple sale of insurance to a

customer.”        See Dkt. No. 21 at 7, 9, 10.             The Grammers were put

into contact with Defendant Ferlin by Met to discuss the transition

of    Mrs.   Grammer’s     life   insurance    from    a    group      policy   to   an

individual one.           Dkt. No. 1-1 ¶¶ 23–27.           Defendant Ferlin, an

insurance agent, directed Defendant Chambers, another insurance

agent (albeit not one appointed by Met/Mass), to meet with the


                                        15
      Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 16 of 19



Grammers about this conversion.            Id. ¶¶ 28–31.   Defendant Ferlin

allegedly     made    misrepresentations     about   his   affiliation   with

Met/Mass, his affiliation with Defendant Chambers, and the details

about the policy to which Mrs. Grammer was converting.              Id. ¶¶ 33–

43.      Finally, Defendants submitted erroneous paperwork to the

insurer and Mrs. Grammer did not get the policy she requested.

Id. ¶¶ 42–44.      It cannot be said that this conduct is taken out of

the    insurance-transaction     realm     and   into   some   non-insurance-

transaction realm simply because Defendants misrepresented their

affiliations and the provisions of the life insurance policy to be

issued.     Plaintiff’s complaint describes unfair or deceptive acts

and omissions during the conversion of a life insurance policy.

This was an insurance transaction.

         Furthermore, on a more granular level, each of the alleged

acts and omissions is subject to regulation by the Insurance Code.

The Code prohibits “unfair or deceptive act[s] or practice[s] in

the business of insurance,” O.C.G.A. § 33-6-3, and provides a list

of    examples   of   such   unfair   or    deceptive   acts   or   practices,

including the following:

        (1) Making . . . or causing directly or indirectly to
           be made . . . [a] statement containing any assertion,
           representation, or statement with respect to the
           business of insurance or with respect to any person
           in the conduct of his insurance business, which . . .
           is untrue, deceptive, or misleading;
        (2) Making . . . or causing to be made . . . any . . .
           statement misrepresenting the terms of any policy
           issued or to be issued, the benefits or advantages


                                      16
    Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 17 of 19



         promised thereby, or the dividends or share of the
         surplus to be received thereon; . . . or making any
         misrepresentation to any policyholder insured in any
         company for the purpose of inducing or tending to
         induce the policyholder to lapse, forfeit, or
         surrender his insurance.
O.C.G.A. § 33-6-4(b)(1)–(2).             The Code specifically prohibits

Defendants from making statements about the business of insurance

or any person in the conduct of his insurance business which are

“untrue, deceptive, or misleading” and prohibits making misleading

statements about the terms, benefits, or advantages of “any policy

issued or to be issued.”           Id.     Plaintiff’s allegations as to

Defendants’ misrepresenting their affiliation with one another, 5

with Met/Mass, 6 and the terms of the policy itself all seem to fall

within this provision. 7      Further, the Code provides that an agent

commits a “fraudulent insurance act” if he:




5 Defendant Ferlin’s misrepresentation as to Defendant Chambers’s affiliation
with Met/Mass may also be subject to regulation 120-2-11.10. See Ga. Comp. R.
& Regs. 120-2-11-.10.(2)(i) (“No . . . oral presentation may make incorrect[ or]
misleading . . . statements about other life insurance . . . agents . . . .”).
6 Defendant Chambers’s alleged misrepresentations as to his affiliation with

Met/Mass also seem subject to a few other regulations. See O.C.G.A. § 33-23-
16(g)(1) (“A nonresident individual agent shall not act as an agent of an
insurer unless the agent becomes an appointed agent of that insurer . . . .”);
id. § 33-23-4(a)(1) (“A person shall not sell, solicit, or negotiate insurance
in this state for any class or classes of insurance unless such person is
licensed for that line of authority in accordance with this article and
applicable regulations.”). Plaintiff argues that “a violation of the[se] . . .
licensing requirements [does not] constitute[] a deceptive trade practice under
the Insurance Code,” dkt. no. 30 at 6, but the narrow interpretation of the
FBPA exemption requires only that the conduct alleged be regulated—not that it
constitute an “unfair practice” under another regulatory regime.
7 Plaintiff argues that O.C.G.A. § 33-6-4(b)(1) “appears to be wholly related

to statements made in media publications and is, accordingly, inapplicable to
the instant action.” Dkt. No. 30 at 6. Based on the plain language of the
statute, this interpretation is incorrect.        See O.C.G.A. § 33-6-4(b)(1)
(prohibiting both “making” deceptive statements and “publishing, disseminating,
circulating, or placing before the public” such statements (emphasis added)).


                                      17
      Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 18 of 19



        Knowingly and with intent to defraud presents, causes to
        be presented, or prepares with knowledge or belief that
        it will be presented, to or by an insurer, purported
        insurer, broker, or any agent thereof, any written
        statement as part of, or in support of, an application
        for the issuance of . . . an insurance policy, or . . .
        other benefit pursuant to an insurance policy, which he
        knows to contain materially false information concerning
        any fact material thereto or if he conceals, for the
        purpose of misleading another, information concerning
        any fact material thereto . . . .

Id.    §    33-1-16(a)(1).     Plaintiff’s   allegations     that    Defendant

Chambers misstated Mrs. Grammer’s income, intended beneficiaries,

and intended amount of death benefit qualify as presenting an

application for a policy or benefit that contains materially false

information.

        The other deceptive acts which Plaintiff alleges—including

Defendant Ferlin’s arranging a meeting between Defendant Chambers

and the Grammers, Defendant Chambers’s having Mrs. Grammer sign a

blank form, and Defendant Ferlin’s submission of the erroneous

paperwork without confirming its accuracy 8—are part and parcel of

the alleged misrepresentations in the conversion of Mrs. Grammer’s

insurance policy.         The deceptive scheme which Plaintiff alleges

may have involved several steps or phases, but breaking up the

misrepresentations into discrete steps/phases does not change the

fact       that   the   misrepresentations   themselves     are     regulated.


8 Plaintiff does not explicitly allege that Defendant Chambers’s sale of an

unnecessary additional policy to Plaintiff constituted a violation of the FBPA,
but to the extent he does, the Court finds that this alleged sale does not
constitute an unfair or deceptive act within the scope of the FBPA. Rather, as
alleged, it is an expression of buyer’s remorse.


                                      18
   Case 2:19-cv-00157-LGW-BWC Document 31 Filed 10/29/20 Page 19 of 19



Ultimately, “[b]ecause the [insurance] industry is regulated and

because the specific conduct at issue here is regulated by the

[Insurance Code], [Plaintiff]’s FBPA claim fails.”         Stewart, 770

S.E.2d at 898.

                              CONCLUSION

     For the reasons stated above, Defendants’ Motions to Dismiss

Counts Three and Four, dkt. nos. 17 and 18, are GRANTED.

     SO ORDERED, this 29th day of October, 2020.




                                                                 _
                                        HON. LISA GODBEY WOOD, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




                                   19
